                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 18-150

JERRY PEA                                                                 SECTION I

                               ORDER & REASONS

      Before the Court is defendant Jerry Pea’s (“Pea”) third motion to withdraw his

guilty plea as to counts one and seven of the eight-count indictment. 1 On June 10,

2019, the Court conducted an evidentiary hearing with respect to such motion. 2 For

the following reasons, the motion is denied.

                                          I.

      On May 15, 2018, the government filed a criminal complaint against Pea and

his co-defendant James Jackson (“Jackson”). 3 On July 12, 2018, Pea and Jackson

were charged in an eight-count indictment. 4 Pea was charged—in seven of the eight

counts—with conspiracy to distribute and possess with the intent to distribute

cocaine base and heroin in violation of Title 21, United States Code, Sections

841(a)(1), 841(b)(1)(C), and 846; 5 distribution of cocaine base and/or heroin in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and Title

18, United States Code, Section 2; 6 and possession of a firearm in furtherance of a



1 R. Doc. No. 84; see generally R. Doc. No. 25.
2 See R. Doc. No. 87.
3 R. Doc. No. 1.
4 R. Doc. No. 25.
5 Count one. R. Doc. No. 25, at 1.
6 Counts two through six. R. Doc. No. 25, at 2–3.


                                           1
drug trafficking crime in violation of Title 18, United States Code, Sections

924(c)(1)(A) and 2. 7

       On November 14, 2018, the Court set a date for Pea and Jackson’s

rearraignment: December 5, 2018. 8 Due to a conflict, however, the Court reset the

rearraignment for December 6, 2018, 9 and U.S. District Judge Jane Triche Milazzo

presided over the proceeding. 10

       The morning of the rearraignment, Assistant United States Attorney Jeffrey

Sandman (“Sandman”) informed the Court that Pea and his attorney, Letita Parker-

Davis (“Parker-Davis”), had a breakdown in communication and that Pea would no

longer plead guilty. 11 That same day, prior to the rearraignment, Parker-Davis filed

a motion to withdraw as counsel for Pea, explaining that they could no longer

communicate or work together. 12

       Nevertheless, Pea was brought to court, along with Jackson, for the

rearraignment proceeding. 13 Pea sat in the courtroom with Jackson while waiting

for Parker-Davis to arrive, and once she arrived, Pea informed her that he changed

his mind and that he would in fact plead guilty. 14




7 Count seven. R. Doc. No. 25, at 3.
8 R. Doc. No. 36.
9 R. Doc. No. 37.
10 R. Doc. No. 39.
11 See R. Doc. No. 72, at 2.
12 R. Doc. No. 38.
13 R. Doc. No. 72, at 2.
14 R. Doc. No. 72, at 2.


                                          2
       When the proceeding began, Judge Milazzo first addressed Pea and Parker-

Davis with respect to the motion to withdraw:

              THE COURT: Before we proceed, Ms. Parker-Davis, you
              had previously filed a motion to withdraw as counsel of
              record for Mr. Pea, and that is currently pending before the
              Court. And so I’m asking you now, do you intend to proceed
              with the rearraignment and the motion to withdraw? I
              think . . . we need to address that issue first.

              PARKER-DAVIS: Your Honor, I’m going to file a motion
              to strike the motion to withdraw as counsel. I’ve spoken to
              Mr. Pea since I filed that motion, and he has indicated to
              me that he would like to go ahead with the rearraignment
              this afternoon and that he’s satisfied with my services. He’s
              reconsidered his position and he’d like to move forward
              today.

              THE COURT: Okay. Is that correct, Mr. Pea?

              PEA: Yes, ma’am.

              THE COURT: So you are satisfied with your counsel’s
              services and you no longer wish for her to withdraw?

              PEA: Yes, ma’am.

              THE COURT: Thank you. 15

Thereafter, Judge Milazzo conducted the full rearraignment proceeding, accepted

Pea’s guilty plea as to counts one and seven, and set a date for sentencing. 16 On

December 11, 2018, the Court dismissed Parker-Davis’s motion to withdraw as Pea’s

counsel. 17




15 R. Doc. No. 60, at 2–3.
16 R. Doc. No. 60.
17 R. Doc. No. 50.


                                           3
       On December 20, 2018, Pea filed, pro se, his first motion to withdraw his guilty

plea asserting that he was threatened and forced by Sandman, federal agents, and

Parker-Davis to plead guilty. 18 Pea also moved the Court for the appointment of new

counsel. 19 The Court set a hearing on the motion and ordered Parker-Davis to

attend. 20 At the hearing, on January 10, 2019, Pea explained to the Court his reasons

for filing the motions, stating that he did not have sufficient time to review the factual

basis or plea agreement with Parker-Davis before pleading guilty and that he was

surprised that he had been brought to court that day. 21 The Court, albeit skeptical

of Pea’s reasoning, 22 granted Pea’s motion for appointment of new counsel, allowed

Parker-Davis to withdraw as counsel for Pea, and ordered that the Federal Public

Defender appoint Pea new counsel. 23 The Court also dismissed Pea’s motion to

withdraw his guilty plea, reserving the right to refile the motion after he conferred

with his newly appointed counsel. 24

       On January 31, 2019, Cynthia Cimino (“Cimino”) was appointed to represent

Pea. 25 On April 23, 2019, Cimino, on behalf of Pea, filed a second motion to withdraw




18 R. Doc. No. 53.
19 R. Doc. No. 53.
20 R. Doc. No. 54.
21 R. Doc. No. 59, at 5.
22 R. Doc. No. 59, at 6.
23 R. Doc. No. 57.
24 R. Doc. No. 57.
25 R. Doc. No. 58.


                                            4
his guilty plea. 26 The Court set the motion for hearing on May 22, 2019. 27 The

government filed a response to Pea’s second motion to withdraw his guilty plea. 28

      On May 15, 2019, exactly one week before the scheduled hearing on the second

motion to withdraw Pea’s guilty plea, Pea filed a motion to substitute counsel; Pea

moved the Court to enroll retained counsel, Jonathan D. Goins (“Goins”), and to allow

Cimino to withdraw as counsel of record. 29 Pea also filed a motion to continue the

hearing on his motion to withdraw his guilty plea. 30 After holding a telephone

conference with Goins, Cimino, and Sandman, the Court granted the motion to

substitute counsel, allowed Goins to file a third motion to withdraw Pea’s guilty plea,

and continued the hearing on the motion to June 10, 2019. 31 Pea filed his third

motion to withdraw his guilty plea on May 30, 2019, 32 and the government filed a

supplemental response on June 3, 2019. 33

                                         II.

      Pea moves the Court to withdraw his guilty plea, alleging that he was forced

and threatened to plead guilty and that he is innocent of the crime charged in count

seven—possession of a firearm in furtherance of a drug trafficking crime. 34



26 R. Doc. No. 68.
27 R. Doc. No. 70.
28 R. Doc. No. 72.
29 R. Doc. No. 76.
30 R. Doc. No. 77.
31 R. Doc. No. 82.
32 R. Doc. No. 84.
33 R. Doc. No. 86.
34 R. Doc. No. 84-1, at 2. The Court notes that in Pea’s motion, he asks the Court “to

allow him to withdraw his guilty pleas and to go to trial in regard to Count 7 only of
the indictment.” Id. at 3. Finding this request to be contradictory, the Court asked
                                          5
Specifically, Pea asserts that on the morning of the rearraignment, “because of his

reluctance to take a plea . . . he was taken into a room with [Sandman], federal agents,

and his attorney and was threatened with more charges than in the original

indictment and a harsher sentence if he did not take the plea.” 35 At the June 10, 2019

hearing on the motion, Pea added that Sandman and United States Drug

Enforcement Administration (“DEA”) Special Agent William Johnson (“Johnson”)

threatened him by advising him that if he proceeded to trial, Jackson would testify

against him and that Sandman also threatened a fourteen-year sentence if he did not

plead guilty.

       Pea also alleges that his plea was not intelligently entered because he was not

able to view the government’s video evidence related to count seven before he pled

guilty. 36 Pea asserts that he was first shown the video by his second counsel of record

(Cimino), and that the video “further cement[s] . . . that he [is] innocent of Count

7.” 37 After reviewing the motions, the briefs, the video evidence in question, and the

testimony at the evidentiary hearing, the Court finds Pea’s assertions to be false and

not credible. 38




Goins at the evidentiary hearing to clarify Pea’s requested relief, and Goins confirmed
that Pea seeks to withdraw his guilty plea as to counts one and seven.
35 R. Doc. No. 84-1, at 2.
36 R. Doc. No. 84-1, at 2.
37 R. Doc. No. 84-1, at 2.
38 Prior to the evidentiary hearing, the Court reviewed the video evidence underlying

Pea’s assertions of innocence. The government provided a copy of the video to the
Court and gave notice of the disclosure to Pea’s counsel.
                                           6
                                             A.

      At the outset, the Court notes that Pea’s allegations that he was forced and

threatened to plead guilty on December 6, 2018 and that he is innocent of the offense

charged in count seven are in stark contrast to the representations Pea made to the

Court under oath. At the rearraignment proceeding, after Judge Milazzo ensured

that he was competent to enter a plea, 39 Pea stated that he intended to plead guilty

to counts one and seven in accordance with his plea agreement. 40 Judge Milazzo

detailed each of the charges to which Pea was pleading guilty, and she explained the

elements of those offenses. 41 Judge Milazzo asked Pea if he understood the charges

against him, and he confirmed that he understood. 42 Judge Milazzo also informed

Pea of the maximum possible sentences that could be imposed on him as to counts

one and seven, including the mandatory minimum sentences as to each count, and

that any sentence imposed as to count seven would run consecutively to a sentence

imposed as to count one. 43 Pea indicated that he understood the maximum and

minimum sentences that could be imposed on him. 44 Judge Milazzo also asked Pea

if anyone had represented to him what sentence he might receive, other than the

mandatory minimum sentence, if the Court accepted his guilty plea, and Pea stated

that no one had done so. 45



39 R. Doc. No. 60, at 4–5.
40 R. Doc. No. 60, at 7.
41 R. Doc. No. 60, at 8–13, 15–17.
42 R. Doc. No. 60, at 17.
43 R. Doc. No. 60, at 18.
44 R. Doc. No. 60, at 18, 20–21.
45 R. Doc. No. 60, at 39.


                                         7
      Judge Milazzo explained to Pea all of the rights that he was waiving and giving

up by pleading guilty: the right to remain silent, the right to a speedy and public trial

by jury or judge whereby the government would have to prove his guilt beyond a

reasonable doubt, the right to call witnesses, and the right to appeal any conviction

or sentence. 46 Pea confirmed that he was willing to give up his right to trial, that he

was pleading guilty because he was guilty of the crimes charged against him, and

that he committed the acts charged in counts one and seven. 47

      Pea specifically advised the Court that he was not pleading guilty due to any

threats:

             THE COURT: Have you been influenced, induced or
             persuaded in any manner to plead guilty because of
             promises of leniency or other things made by anyone?

             PEA: No, ma’am.

             ...

             THE COURT: Have you been influenced, induced or
             persuaded in any manner to plead guilty because of threats
             made by anyone?

             PEA: No, ma’am. 48

      Pea also stated that he was satisfied with Parker-Davis’s representation and

that he understood the consequences of his plea:

             THE COURT: Have you had sufficient time to discuss
             with your attorney the facts of your case and any possible
             defenses you might have?



46 R. Doc. No. 60, at 22–25.
47 R. Doc. No. 60, at 26–27.
48 R. Doc. No. 60, at 26.


                                           8
               DEFENDANT PEA: Yes, ma’am.

               ...

               THE COURT: Are you satisfied with the advice and
               services of your attorney, Mr. Pea?

               DEFENDANT PEA: Yes, ma’am. 49

               ...

               THE COURT: Okay. Mr. Pea, I’m going to ask you again,
               do you fully understand the charges against you?

               DEFENDANT PEA: Yes, ma’am.

               THE COURT: Do you fully understand the consequences
               of your guilty plea?

               DEFENDANT PEA: Yes, ma’am.

               THE COURT: Are you pleading guilty because you are in
               fact guilty?

               DEFENDANT PEA: Yes, ma’am.

               THE COURT: Are you pleading guilty voluntarily and of
               your own free will?

               DEFENDANT PEA: Yes, ma’am.

               THE COURT: Although you have indicated through the
               proceedings a desire to plead guilty, do you understand at
               this very moment that you still have the right to enter a
               not guilty plea?

               DEFENDANT PEA: Yes, ma’am.

               THE COURT: And so now I’m going to ask you again: How
               do you wish to plead as to Counts 1 and 7 of the indictment?

               DEFENDANT PEA: Guilty.


49   R. Doc. No. 60, at 26–27.
                                            9
         Pea’s declarations at the rearraignment proceeding are presumed to be

truthful. “As [the Fifth Circuit] has observed, ‘[s]olemn declarations in open court

carry a strong presumption of verity.’” United States v. Adam, 296 F.3d 327, 333 (5th

Cir. 2002) (quoting United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001)).

         At the June 10, 2019 evidentiary hearing, Pea’s testimony morphed. Pea took

the stand, he was again administered the oath, and he swore to tell the truth. On

cross-examination, Sandman, as well as this Court, questioned Pea with respect to

the statements he made at the rearraignment proceeding. While Pea initially stated

that he told Judge Milazzo the truth at his rearraignment, he quickly changed his

tune, advising the Court that he was not telling the truth at the rearraignment

proceeding when he told Judge Milazzo that he had not been threatened to plead

guilty; that he had not been induced or persuaded to plead guilty; that he had the

opportunity to review the facts of his case, defenses he may have, and his plea

agreement with his counsel; and that he was pleading guilty because he was, in fact,

guilty. 50 Pea advised this Court that he lied at the rearraignment proceeding because

he was scared and had been threatened by the government. The Court does not find

Pea’s testimony to be credible but, nevertheless, the Court considers each of Pea’s

allegations in his motion to withdraw his guilty plea.




50   R. Doc. No. 60, at 25–29.
                                          10
                                               B.

      “[I]t is well settled that there is no absolute right to withdraw a guilty plea

before the imposition of sentence. The standard for determining whether or not a

defendant may withdraw his guilty plea prior to sentencing is whether for any reason

the granting of the privilege seems fair and just.” United States v. Walton, 537 F.

App’x 430, 433 (5th Cir. 2013) (per curiam) (quoting United States v. Minor, 714 F.3d

319, 321 (5th Cir. 2013)).

             The defendant bears the burden of establishing a fair and
             just reason for withdrawing his plea. [United States v.
             Brewster, 137 F.3d 853, 858 (5th Cir. 1998)]. [The Fifth]
             Circuit considers seven factors when deciding whether the
             defendant has met this standard: whether (1) the
             defendant asserted his innocence, (2) withdrawal would
             cause the government to suffer prejudice, (3) the defendant
             delayed in filing the motion, (4) withdrawal would
             substantially inconvenience the court, (5) close assistance
             of counsel was available, (6) the original plea was knowing
             and voluntary, and (7) withdrawal would waste judicial
             resources. [United States v. Carr, 740 F.2d 339, 343–44
             (5th Cir. 1984)]. The district court’s decision to permit or
             deny the motion is based on the totality of the
             circumstances. Brewster, 137 F.3d at 858 (citation
             omitted). And the district court is not required to make
             findings as to each of the Carr factors. Id. (citing United
             States v. Badger, 925 F.2d 101, 104 (5th Cir. 1991)).

United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). “Neither is any single

factor dispositive.” Lampazianie, 251 F.3d at 524. Pea has not met his burden of

establishing a fair and just reason for withdrawing his guilty plea.

      As to the first factor, Pea asserts that he is innocent of count seven—possessing

a firearm in furtherance of a drug trafficking crime. “When a defendant claims

innocence of a crime, that claim alone does not justify withdrawal of the guilty plea.”

                                          11
United States v. Walton, No. 09-157, 2012 WL 1088754, at *5 (E.D. La. Mar. 30, 2012)

(Africk, J.), aff’d, 537 F. App’x 430 (5th Cir. 2013) (per curiam) (citing United States

v. Grant, 117 F.3d 788, 789–90 (5th Cir. 1997) (noting that an assertion of innocence

unsupported by specific facts is insufficient, standing alone, to justify allowing a

defendant to withdraw a guilty plea); United States v. Rojas, 898 F.2d 40, 43 (5th Cir.

1990); Carr, 740 F.2d at 340). “Otherwise, the mere assertion of legal innocence

would always be a sufficient condition for withdrawal, and withdrawal would

effectively be an automatic right.” Id. (quoting Carr, 740 F.2d at 344).

         Pea asserts that the video proves his innocence as to count seven, but his

testimony and allegations regarding the video are ambiguous at best. In his motion,

Pea seems to assert that he never saw any video evidence before he plead guilty,

alleging that he “was shown the video evidence by his second appointed counsel of

record after the January 10th motion hearing” and after he pled guilty.51 He further

asserts that Parker-Davis did not show him all of the available evidence against

him and, “had the video evidence been shown to him before taking the plea,” he could

have made a more intelligent decision as to whether or not to enter the plea

agreement.52       However, at the June 10, 2019 evidentiary hearing, on cross-

examination, Pea testified that he remembered looking at a video with Sandman prior

to his rearraignment, but that he did not see a gun in the video.




51   R. Doc. No. 84-1, at 2.
52   R. Doc. No. 84-1, at 2.
                                          12
         Johnson credibly testified that prior to the rearraignment, he reviewed the

video with Sandman, Parker-Davis, and Pea frame-by-frame in order to capture and

clearly show Pea the gun in the video. Pea does not allege that the government and

Cimino showed him different videos, but only that he did not see a gun in any

video. The Court’s review of the video refutes Pea’s allegations—a gun was clearly

present.

          Additionally, when Pea pled guilty, he signed the factual basis, which

states that an undercover police officer was present during a drug transaction

involving Pea and that Pea had a firearm present at the time.53 The factual basis

also stated that video evidence would show that a semi-automatic handgun was

within Pea’s reach during a drug transaction.54 Sandman read the factual basis at

the rearraignment, and Pea stated that he did the acts alleged therein:



                SANDMAN: . . . After the transaction, the undercover
                police officer informed DEA agents . . . that Pea had a
                firearm present during the drug transaction, and the video
                obtained revealed a semiautomatic handgun present and
                within reach of Pea during the transaction.

                ...

                THE COURT: Mr. Pea and Mr. Jackson, do you wish to
                ask or have your attorney ask anything of the United
                States’ attorney?

                PEA: No, ma’am.




53   R. Doc. No. 42, at 2.
54   R. Doc. No. 42, at 2.
                                           13
             ...

             THE COURT: All right. Have you heard the evidence and
             the facts that detail the charges against you, Mr. Pea?

             PEA: Yes, ma’am.

             ...

             THE COURT: Did you read the factual basis? . . . Mr. Pea?

             PEA: Yes, ma’am.

             THE COURT: Did you understand the government’s
             evidence?

             PEA: Yes, ma’am.

             ...

             THE COURT: Are the statements made by the United
             States’ attorney correct?

             PEA: Yes, ma’am.

             ...

             THE COURT: And do you agree that that is what you did?

             PEA: Yes, ma’am. 55

      Based on the credible evidence provided at the evidentiary hearing, the Court

finds that Pea saw the video depicting the gun’s presence before he pled guilty. 56




55R. Doc. No. 60, at 48–51.
56At the evidentiary hearing, Johnson testified that he met with Pea, Sandman, and
Parker-Davis on the morning of the rearraignment to review the video because Pea
had questions about the gun in the video and had accused Johnson of “splicing” or
altering the video. Johnson credibly testified that he did not splice or in any way alter
the video.
                                           14
Furthermore, at his rearraignment, Pea did not dispute the acts depicted in the video

and described in the factual basis, which he signed, and he advised the Court, under

oath, that he was guilty of committing the acts alleged in connection with count seven

of the indictment.

         For substantially the same reasons noted above, Pea’s contentions that he did

not intend to plead guilty to count seven, that he could have made a more intelligent

decision had he seen the video evidence as to count seven prior to his plea, and that

his plea was involuntary, 57 all relating to the sixth Carr factor, i.e., that the plea was

not knowingly and voluntarily made, are equally unconvincing.

                For a guilty plea to be knowing and intelligent, “the
                defendant must have ‘a full understanding of what the plea
                connotes and of its consequence.’” United States v.
                Hernandez, 234       F.3d     252,    255      (5th     Cir.
                2000) (quoting Boykin v. Alabama, 395 U.S. 238, 244
                (1969)). The defendant must have notice of the nature of
                the charges against him, the defendant must understand
                the consequences of his plea, and he must understand the
                nature of the constitutional protections he is
                waiving. Matthew v. Johnson, 201 F.3d 353, 365 (5th Cir.
                2000). For a guilty plea to be “voluntary,” it must “not be
                the product of ‘actual or threatened physical harm, or . . .
                mental coercion overbearing the will of the defendant’ or of
                state-induced emotions so intense that the defendant was
                rendered unable to weigh rationally his options with the
                help of counsel.” Id. (quoting Brady v. United States, 397
                U.S. 742, 750 (1970)).

Walton, 2012 WL 1088754, at *6.

         Judge Milazzo questioned Pea extensively regarding his understanding of the

charges, the elements of the offenses, the rights he was waiving by pleading guilty



57   See R. Doc. No. 84-1, at 2–3.
                                            15
and forgoing a trial, and the rights he was waiving by entering the plea agreement.

Pea stated on the record under oath at the rearraignment that he was not forced,

threatened, persuaded, or influenced by anyone to plead guilty. After three motions

to withdraw his guilty plea and an evidentiary hearing, the Court has not seen a

scintilla of credible evidence to support Pea’s accusations that the government or his

attorney threatened him in any unlawful or inappropriate way to plead guilty.

      In support of his claim, Pea maintains that on the morning of his

rearraignment, Sandman and Johnson, with Parker-Davis present, advised Pea that

if he did not plead guilty, Jackson would testify against him at trial and that he would

face a fourteen-year sentence. Sandman questioned Pea as to the threat allegations,

reminding Pea that he advised him of the ten-year mandatory minimum sentence he

would receive as to counts one and seven, and that he specifically informed Pea that

only the judge had the authority to impose a sentence. While Pea testified that he

did not have a recollection of such advice, Johnson, who was at the meeting on the

morning of the rearraignment, credibly confirmed that that was the extent of

Sandman’s advice and that Pea was never threatened with a specific sentence.

Johnson also testified that Sandman advised Pea that if he decided to go to trial, any

cooperation agreement he had with the government would be null and void.

      To the extent that Pea was threatened with more charges than were charged

in the original indictment and harsher penalties if he refused to plead guilty, a finding

this Court does not make, “[t]hreats regarding additional charges or enhanced

penalties are accepted practices in plea negotiations and are not considered the kinds



                                           16
of threats which undermine the voluntariness of a guilty plea.” United States v. Felice,

272 F. App’x 393, 396 (5th Cir. 2008) (per curiam). Pea has not met his burden as to

the sixth Carr factor.

         Relatedly, with respect to the fifth Carr factor, Pea asserts that he could not

have had close assistance of counsel at the time of his plea because Parker-Davis did

not show him the video evidence related to count seven and because she did not

intervene when he was being threatened by the government. 58 Pea also asserted at

the January 10, 2019 hearing on his first motion to withdraw his guilty plea, and

seemed to assert at the June 10, 2019 evidentiary hearing, that he was not given

“proper” time to review his plea agreement and factual basis before he pled guilty. 59

         “Determining whether a defendant received close assistance of counsel

requires a fact-intensive inquiry.” United States v. McKnight, 570 F.3d 641, 646 (5th

Cir. 2009). Furthermore, “determining whether a defendant received close assistance

of counsel under Federal Rule of Criminal Procedure 11(d)(2)(B) is distinct from

determining constitutionally ineffective assistance of counsel under the Sixth

Amendment.” Walton, 2012 WL 1088754, at *10 (citing McKnight, 570 F.3d at 646).

         At the rearraignment, Parker-Davis stated that she investigated the facts and

the law applicable to Pea’s case and any defenses that he might have, that she had a

full opportunity to advise him of his rights, and that she was satisfied that he was

pleading guilty voluntarily and understandingly with full knowledge of those rights




58   R. Doc. No. 84-1, at 2–3.
59   R. Doc. No. 59, at 5.
                                           17
and the consequences of his plea. 60 Pea advised the Court at the rearraignment that

he agreed with her statements and that he was satisfied with Parker-Davis’s advice

and services. 61   Contrary to his current allegations, Pea also confirmed at his

rearraignment that he had the opportunity to review his plea agreement carefully

with Parker-Davis 62 and that he read the factual basis. 63

      Parker-Davis negotiated a favorable plea deal on behalf of Pea, considering the

fact that he only pled guilty to two of the seven counts charged against him in the

indictment and no other federal drug or gun violations occurring prior to May 16,

2018 would be charged against Pea as long as he was truthful.64 In opposition, Pea

only submits unsupported allegations, which are not credible. Pea has not

satisfied the Court that Parker-Davis failed to provide close assistance of counsel.

      As to the second Carr factor, whether the government would be prejudiced by

the withdrawal of Pea’s guilty plea, “[t]he Fifth Circuit has made clear that the

absence of a showing of prejudice by the government is not sufficient to require

withdrawal of the plea where no credible reason is proffered.” Walton, 2012 WL

1088754, at *11 (quoting United States v. Benavides, 793 F.2d 612, 617 (5th Cir.

1986)) (internal quotation marks omitted). “In other words, ‘there is no occasion to

inquire into the matter of prejudice unless the defendant first shows a good reason

for being allowed to withdraw his plea. . . .” Id. (quoting Benavides, 793 F.2d at 617).



60 R. Doc. No. 60, at 41.
61 R. Doc. No. 60, at 26–27, 43–44.
62 R. Doc. No. 60, at 28–29.
63 R. Doc. No. 60, at 50–51.
64 R. Doc. No. 40, at 1.


                                          18
       Pea has not shown a good reason for the withdrawal of his guilty plea. Pea has

filed three motions wherein he repeats his unsupported and unspecific allegations

that the government and Parker-Davis in some way forced him to plead guilty. At

the evidentiary hearing, Pea informed the Court that he lied under oath at his

rearraignment because he had been threatened and because he was scared, but he

did not provide any credible testimony or evidence to support these allegations.

       Notwithstanding the lack of a good reason justifying relief, if Pea is permitted

to withdraw his guilty plea, the government will suffer prejudice in that it will have

to reopen a case that has been essentially closed for over six months, which the

government asserts will require it to contact witnesses whose memories have faded,

reveal the identities of an undercover officer and a confidential informant, as well as

reveal law enforcement surveillance techniques. 65

       The Court also considers the third Carr factor—whether Pea delayed in filing

the motion to withdraw his guilty plea. Pea has now been represented by three

attorneys and he has filed three motions to withdraw his guilty plea. Pea was first

represented by Parker-Davis at his rearraignment, but when issues arose, he moved

pro se, for the appointment of new counsel and to withdraw his guilty plea. 66 After a

hearing on the said motions, the Court appointed Pea new counsel and dismissed his

first motion to withdraw his guilty plea, reserving Pea the right to refile the motion

with the assistance of counsel. 67 About three months later, Pea’s new counsel filed



65 R. Doc. No. 72, at 9.
66 R. Doc. No. 53.
67 R. Doc. No. 57.


                                          19
his second motion to withdraw his guilty plea, 68 and the Court set a hearing on the

motion. 69 About a month later, only a week before the scheduled hearing on Pea’s

second motion to withdraw his guilty plea, Pea filed motions to substitute his

appointed counsel for newly retained private counsel and to continue the hearing on

the motion to withdraw his guilty plea. 70 The Court granted both motions and

allowed Pea’s private counsel to file a third motion to withdraw Pea’s guilty plea.71

That third motion—which is presently before the Court—was filed almost six months

after Pea pled guilty. 72

       If anything, Pea has caused delay with respect to this Court’s hearing on his

motion. If the delay between the entry of his plea and the third motion to withdraw

was not tactical on Pea’s part, 73 it was close to it. This factor is at the very best a

neutral one.

       Finally, although the Court does not find that withdrawal of Pea’s guilty plea

would substantially inconvenience it, such withdrawal would waste judicial resources

as Pea has not provided the Court with any evidence suggesting that the evidence




68 R. Doc. No. 68.
69 R. Doc. No. 70.
70 R. Doc. Nos. 76 & 77.
71 R. Doc. No. 82.
72 R. Doc. No. 84.
73 “The rationale for allowing a defendant to withdraw a guilty plea is to permit him

to undo a plea that was unknowingly made at the time it was entered. The purpose
is not to allow a defendant to make a tactical decision to enter a plea, wait several
weeks, and then obtain a withdrawal if he believes that he made a bad choice in
pleading guilty.” Walton, 2012 WL 1088754, at *5 (quoting Carr, 740 F.2d at 345).
                                          20
detailed in the factual basis is inaccurate or that there is credible evidence to dispute

the same.

                                          III.

      Pea has not demonstrated a fair or just reason for the withdrawal of his guilty

plea. Having considered the Carr factors and the totality of the circumstances,

      IT IS ORDERED that the motion to withdraw Pea’s guilty plea is DENIED.

      New Orleans, Louisiana, June 12, 2019.



                                           _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                           21
